DETAILED ACTION
This action is in response to the amendment dated 6/17/2021.  Claims 1 and 4 are currently amended.  Claim 3 has been canceled.  No claims are newly added.  Presently, claims 1, 2 and 4-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/16/2019.  These drawings are acceptable.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Allison Tulino, Reg. No. 48,294 on 7/7/2021.
The application has been amended as follows: 
In claim 1, line 8-9: replace “and is adjustable substantially parallel” with --and is adjustable parallel--;
In claim 4, line 11-12: replace “and is adjustable substantially parallel” with --and is adjustable parallel--.

The amendments to the claims are to clarify and provide support for the limitations above with respect to the written description of the application.
Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve comprising a rotatable flow control element, a control knob and a valve knob wherein the valve knob is rotatably adjustable via the flow control element and is adjustable parallel to the longitudinal axis by the control knob, wherein the control knob is attached to the valve knob is the attached to the valve knob via a rotary joint so that the control knob is rotationally fixed relative to the valve housing and wherein a threaded shaft of the control knob, which is rotationally fixed relative to the valve housing, is attached to the valve knob in combination with the other limitations of the claim.
Claim 2 depends from claim 1, and, therefore, is allowable for containing the allowable subject matter of claim 1.
Regarding claim 4, the prior art of record does not disclose or suggest a valve comprising a rotatable flow control element, a control knob, a valve knob and an externally threaded spindle which is rotationally fixed relative to the valve housing and is adjustable parallel to the longitudinal axis via the control knob for opening and closing the valve, wherein the valve knob is rotatably adjustable via the flow control element and is adjustable parallel to the longitudinal axis by the control knob, and wherein the control knob is attached to the valve knob is the attached to the valve knob via a rotary joint so that the control knob is rotationally fixed relative to the valve housing in combination with the other limitations of the claim.

Buchmueller et al. (US 10458567) discloses a valve assembly having an externally threaded spindle (33) that interacts with an internally threaded spindle (see figure 1).  The Buchmueller et al. reference does not disclose or suggest the combination of a rotatable control element, a valve knob that is rotatably adjustable via a control knob for the valve via the flow control element and wherein the control knob is attached to the valve knob via a rotary joint so that the control knob is rotationally fixed relative to the valve housing.
Hashimoto et al. (US 20090146090) disclose a valve (10) having a valve housing (80; it is considered that the element 80 defines a valve housing in as much as the element 80 contains and supports various elements, such as element 84, 12 and 60, that are used within the valve 10 to control a flow of fluid), a rotatable flow control element (82) for adjusting a flow volume of a liquid flowing through the valve, and a valve knob (84) for opening and closing the valve, wherein the valve knob (84) is rotationally adjustable parallel to the longitudinal axis by a control knob (58) for the valve via the flow control element (82) wherein the control knob (58) is attached to the valve knob (84) via a rotary joint.
The Hashimoto et al. reference does not disclose or suggest wherein a threaded shaft of the control knob, which is rotationally fixed relative to the valve housing, is attached to the valve knob (claim 1) or an externally threaded spindle which is rotationally fixed relative to the valve housing and is adjustable parallel to the longitudinal axis via the control knob for opening and closing the valve (claim 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/A.J.R/Examiner, Art Unit 3753

/CRAIG J PRICE/Primary Examiner, Art Unit 3753